BIJUR, J.
Plaintiff sues in conversion (so stating the theory of his case upon the record) for moneys received by the defendants as agents for plaintiff’s^ assignor. In addition to the sound reasoning of Justice Noonan in his opinion below, on which the case could be affirmed, the fact may be pointed out that plaintiff’s assignor, at an interview with one of defendants, said:
“I haven’t got no money. Ask Farwell [who owed for the goods] for money.”
This implies an authorization to collect and apply this money to the defendant’s own debt.
The judgment absolute below, however, should be modified to a judgment dismissing the complaint without prejudice, and, as so modified, affirmed, with costs. All concur.